Citation Nr: 1042306	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
peritendinitis calcarea of the shoulders, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for lumbar 
fibromyositis, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins

INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1976.  

This appeal arises from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the disabilities at issue were examined 
for VA purposes in August 2010.  This obviously relevant 
evidence, however, was not considered by the RO in connection 
with this appeal.  That should occur.  

The record also raises questions as to whether all shoulder 
impairment demonstrated is a result of the disability 
specifically service connected.  Following the August 2010 
examination, the left shoulder was assigned diagnoses of mild 
degenerative changes, and impingement syndrome in addition to the 
service connected calcific peritendinitis.  This in turn raises 
the question as to whether any non-service connected shoulder 
pathology was caused by the service connected disability, and 
whether the impairment they cause can be reasonably distinguished 
from each other.  

With respect to the right shoulder, no diagnosis was entered with 
respect to it in the August 2010 examination report, although it 
exhibited limitation of range of motion.  At the same time, the 
2006 examination report showed no right shoulder pathology was 
found.  The Veteran's service connected disability has been 
identified as bilateral, but it is not clear from this record 
what impairment in the right shoulder may be the result of the 
disability for which service connection was established.   

Under the circumstances of this case, it is REMANDED for the 
following action:

1.	Copies of the records of any VA treatment 
provided the Veteran for the shoulders and 
low back since April 2007 should be 
associated with the claims file.  

2.	The Veteran's bilateral shoulder 
disability should be examined for VA 
purposes.  The claims file should be 
provided to the examiner who should note 
its review in any report provided.  The 
examiner should identify all shoulder 
pathology in the left and in the right 
shoulder, and set forth the functional 
limitations they produce, including during 
flare-ups or on repeated use.  The 
limitations imposed by the service 
connected disability (peritendinitis 
calcarea) should be distinguished from the 
limitations imposed by any other shoulder 
pathology, unless it is not possible to 
make that distinction, or it is at least 
as likely as not that the service 
connected disability caused the 
development of the other shoulder 
pathology present.  An explanation for any 
conclusions in this regard should be 
provided.  

3.	Thereafter, the RO/AMC should review the 
evidence of record, conduct any additional 
development as may become necessary upon 
the completion of the actions requested by 
this remand and enter its determination.  
If the Veteran's claims remain denied, the 
RO should issue a supplemental statement 
of the case that reflects consideration of 
all the evidence associated with the file 
since the April 2007 supplemental 
statement of the case.  After providing an 
appropriate time for response, the case 
should be returned to the Board for its 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


